TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00139-CV



             Munters Euroform GmbH and Munters Corporation, Appellants

                                                 v.

                        AAF-McQuay, Inc. and AAF Ltd., Appellees



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. 02-1232-A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION

               On April 10, 2006, the trial court clerk informed this Court that the parties to this

appeal had settled their dispute and would be filing a motion to dismiss. This Court verified that

information by a telephone call to appellants’ attorney on May 25. Appellants have since filed

a letter stating that they do not intend to pursue their appeal.   We therefore dismiss the appeal

in accordance with appellants’ wishes. Tex. R. App. P. 42.1(a).




                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed

Filed: August 25, 2006